department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc tege eoeg et2 conex-149959-05 number info release date uil ------------------------- ------------------------ ------------------------------- dear ----------- this letter responds to your letter dated date in which you suggest that the irs revise forms w-2 and to include additional information on deferred_compensation payments the purpose of the revisions you are proposing is to provide the social_security administration ssa with the information needed to distinguish currently earned_income from deferred_compensation distributions in order to correctly apply the ssa earnings test and thus pay the correct amount of benefits benefits paid to a social_security beneficiary who is younger than the full retirement age may be reduced if the beneficiary continues to work under the earnings test if a social_security beneficiary earns more than a specified amount during a year social_security_benefits are reduced proportionately for that year however o nly income earned in the current_year is considered in applying the earnings test special wage payments which are for services performed in a prior year are not to be considered in applying the earnings test as your letter correctly notes in order to properly apply the ssa earnings test the ssa must have the ability to distinguish current_year post-retirement earnings from deferred_compensation earned in a prior year i thought it might be helpful to you to receive the current rules that require this distinction in reporting all of this reporting is the responsibility of the employer a nonqualified_deferred_compensation_plan nqdcp is an arrangement established and maintained by an employer for its employees that provides for the deferral of compensation_generally nonqualified_deferred_compensation is subject_to federal_insurance_contributions_act fica_taxes which are comprised of social_security and medicare taxes when the related_services are performed eve n though the compensation is not included in gross_income until it is actually distributed subsequently when distributions are made from the nqdcp fica_taxes are not withheld after an employee retires and distributions are made from the nqdcp the distributions attributable to services performed in a prior year are reported in box on form_w-2 conex-149959-05 the purpose of box is to provide the ssa with the information necessary to determine if any part of the total compensation reported on the form_w-2 was earned in a prior year in addition employers must complete the ssa form ssa-131 if an employee has both made contributions to a nqdcp and received distributions from the nqdcp in the same year the ssa uses the information from the irs form_w-2 and the ssa form ssa-131 to verify that they have properly applied the social_security earnings test and paid the correct amount of benefits if forms w-2 and ssa-131 are completed and filed according to the respective instructions the ssa should have all the information necessary to correctly apply the ssa earnings test information from irs form_1040 is not used to apply the ssa earning test we have no information on how ssa trains its staff in the use of forms w- and ssa-131 for your information and to help illustrate the matters discussed in the letter we have enclosed copies of irs form_w-2 wage and tax statement instructions for forms w-2 and w-3 and publication reporting back pay and special wage payments to the social_security administration this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 date if you have any additional questions please contact ---------------at -------------------- sincerely catherine e livingston assistant chief_counsel exempt_organizations employment_tax government entities tax exempt government entities enclosure sample irs form_w-2 w-2 instructions publication
